Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/810,658 filed on 07/05/2022.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,385,775.  See comparison table below for details.
Instant Application 17/810,658
Patent Application 11,385,775
1. A client device comprising: 
a processor configured to remotely access a virtual desktop, and to perform the following:           




monitor usage of applications displayed within application windows to identify user patterns,           




map usage of the applications within the application windows,  display a recommendation notification notifying the user that a recommended position for at least one of the application windows is available, and    






       
reposition the at least one application window to the recommended position based on the mapping 
1. A computer system comprising: a client device configured to remotely access a virtual desktop, and configured to perform the following: launch a plurality of application windows on at least one display based on default launch positions, 

monitor usage of applications within the application windows to identify user patterns on how the applications are used in various layouts on the at least one display, with the various layouts corresponding to preferred user selected positions, 

map usage of the applications within the application windows, with the mapping including associating the preferred user selected positions to the corresponding default launch positions, display a recommendation notification on the at least one display notifying the user that a recommended position for at least one of the application windows is available, with the recommended position corresponding to the preferred user selected position for the at least one application window, and 

reposition the at least one application window to the preferred user selected position based on the mapping in response to the at least one application window not being in the preferred user selected position. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al., (“Klein,” US 2021/0096887), filed on Mar. 9, 2020, in view of Siddiqui et al., (“Siddiqui,” US 2011/0037711), published on Feb. 17, 2011.  
Regarding claim 1, Klein discloses a client device comprising: a processor configured to [[remotely access a virtual desktop]], and to perform the following:           
monitor usage of applications displayed within application windows to identify user patterns (pars. 0009-0012, 0073-0077, 0115-117 and 0165-0166; the device may then monitor application window launches; a list of application window names were generated based on usage patterns of previous instances of the application windows),           
map usage of the applications within the application windows (map usage of the applications within the application windows); 
reposition the at least one application window to the recommended position based on the mapping (pars. 0109, 0111-0115 and 0141-0145; Figs. 8-12; an existing application window is relocated, allowing the recently launched application window 806 to be displayed in a default location 106D, as this may decrease the likelihood that a user cannot find the recently launched application window 806). 
Klein discloses all limitation above, but does not explicitly disclose a processor configured to remotely access a virtual desktop.
However, Siddiqui discloses a system/method of launching a selected application including a processor configured to remotely access a virtual desktop (Siddiqui: par. 0021; Figs. 1-3; accessing remote computing devices via virtual private network (VPN))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siddiqui with the method/system of Klein to provide users with a means for accessing a plurality of computing device via private virtual network (Siddiqui: par. 0021)
Klein and Siddiqui disclose all limitation above, but do not explicitly disclose display a recommendation notification notifying the user that a recommended position for at least one of the application windows is available. 
However, Rhoads discloses a method/system for displaying information, wherein display a recommendation notification notifying the user that a recommended position for at least one of the application windows is available (Rhoads: Figs. 7-9 and 13; notification “mobile view” or “switch to desktop” enables user to switch/repositioning display window either on mobile device or desktop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rhoads with the method/system of Klein and Siddiqui to provide users with a means for displaying a notification enabling users to select where to display application windows (Rhoads: pars. 0007 and 0032-0034).
Regarding claim 2, Klein, Siddiqui, and Rhoads disclose the client device according to claim 1. 
Klein further discloses the client device, wherein said processor is further configured to monitor usage of the applications to identify user patterns on how the applications are used in various layouts, with the various layouts corresponding to preferred user selected positions (Klein: pars. 0009-0012, 0073-0077, 0115-117 and 0165-0166; the device may then monitor application window launches; a list of application window names were generated based on usage patterns of previous instances of the application windows; pars. 0097, 0136, 0167 and 0182; Figs. 10 and 12; opening attachment from web-based email; device 102 may arrange web browser application window 1204 and spreadsheet application 1206 to achieve a side-by-side layout specified in the workflow).  
Regarding claim 3,  Klein, Siddiqui, and Rhoads disclose the client device according to claim 2.
Klein further discloses the client device, wherein the recommended position corresponds to the preferred user selected position for the at least one application window (Klein: 0097, 0136-0137 and 0182; Figs. 10-12; the application layout may specify that a web browser is to be displayed in a top half of the display region while a video sharing application is to be displayed in the bottom half of the display region; web browser application window 1204 has navigated to an email application).  
Regarding claim 4, Klein, Siddiqui, and Rhoads disclose the client device according to claim 1
Klein further discloses the client device, wherein the recommended position corresponds to a preferred user selected position based on the mapping in response to the at least one application window not being in the preferred user selected position (Klein: pars. 0109, 0111-0115 and 0141-0145; Figs. 8-12; an existing application window is relocated, allowing the recently launched application window 806 to be displayed in a default location 106D, as this may decrease the likelihood that a user cannot find the recently launched application window 806;  default display region of the application window 806 may be a display region that does not contain existing application window 704; Figs. 8-12).  
Regarding claim 5, Klein, Siddiqui, and Rhoads disclose the client device according to claim 1.
Klein further discloses the client device further comprising at least one display, and wherein the applications windows are launched on the at least one display based on default launch positions (Klein: pars. 0109, 0111-0115 and 0141-0145; Figs. 8-12; the default display region of the application window 806 may be a display region that does not contain existing application window 704; Figs. 8-12).  
Regarding claim 6, Klein, Siddiqui, and Rhoads disclose the client device according to claim 5.
Siddiqui further discloses the client device, wherein said processor is further configured to update the default launch positions to preferred positions, and if the default launch position for one of the application windows is not updated to the preferred position, then a next time the application window is launched the preferred position will be used (Fig. 4F and associated texts; steps 304, 310 and 312: check user preference launching position; get the current position of the application and adjust the values; and save them to registry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siddiqui with the method/system of Klein and Rhoads to provide users with a means for registering user’s preference launching position so that the application will be displayed at the registered position in subsequent launching (Siddiqui: pars. 0032-0033).  
Regarding claim 9, Klein, Siddiqui, and Rhoads disclose the client device according to Claim 1.
Klein further disclose the client device; wherein said processor is configured to display the application windows on a single monitor (Klein: pars. 0043, 0046-0047 and 0052; Figs. 2A and 3A).  
Regarding claim 10, Klein, Siddiqui, and Rhoads disclose the client device according to Claim 1
Siddiqui further discloses the client device, wherein said processor is configured to display the application windows on a plurality of monitors, with each monitor having at least one application window displayed thereon (Siddiqui: pars. 0021-0025; Figs. 1-3A; plurality of physical display devices 22 to 26).
The motivation is the same that of claim 1 above.  
Regarding claim 11, Klein, Siddiqui, and Rhoads disclose the client device according to Claim 1.
Klein further discloses the client device, wherein said processor is further configured to perform the following: 
launch at least one browser window on at least one display, with the at least one browser window including a plurality of open web pages based on default launch positions (Klein: pars. 0097, 0136, 0167 and 0182; Figs. 10-12; web mode and web-based email; web browser application window 1204 has navigated to an email application. The email being displayed has an attachment 1208; device 102 may track which application, and in the case of a web browser, which tab a file was downloaded from. In response to opening an application window to display a downloaded file, or to open the downloaded file); 
monitor usage of the open web pages within the at least one browser window to identify user patterns on how the open web pages are used in various layouts on the at least one display, with the various layouts corresponding to preferred positions (Klein: pars. 0097; an application window for viewing video content may have one task context for browsing videos, and a different task context for watching a full screen video ; see also pars. 0149, 0157, 0165-0166 and 0174-0176; device 102 may monitor which files an application window opens, which websites an application window visits, which data tables an application window retrieves); 
map usage of the open web pages within the at least one browser window, with the mapping including associating the preferred positions to the corresponding default launch positions (Klein: pars. 0010-0012, 0073-0077, 0117-0122 and 0129-0130; a list of application window names may also be generated in part based on associations; the names of the application windows may be used to generate a list of application window names); and reposition at least one of the open web pages to the preferred position associated therewith based on the mapping in response to the at least one open web page not being in the preferred position (Klein: pars. 0097, 0136, 0167 and 0182; Figs. 10 and 12; opening attachment from web-based email; device 102 may arrange web browser application window 1204 and spreadsheet application 1206 to achieve a side-by-side layout specified in the workflow).
Regarding claims 12-17, claims 12-17 are directed to a method associated with the client device claimed in claims 1-6 respectively.  Claims 12-17 are similar in scope to claims 1-6 respectively, and is therefore, rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium associated with the client device claimed in claim 1.  Claim 20 is similar in scope to claim 1, and is therefore, rejected under similar rationale.
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al., (“Klein,” US 2021/0096887), filed on Mar. 9, 2020, in view of Siddiqui et al., (“Siddiqui,” US 2011/0037711), published on Feb. 17, 2011, and Rhoads et al., (“Rhoads,” US 2016/0212103), published on Jul. 21, 2016, and further in view of Wu (US 2018/0095772), published on Apr. 5, 2018.
Regarding claim 7, Klein, Siddiqui, and Rhoads disclose the client device according to Claim 1.
Klein, Siddiqui, and Rhoads do not explicitly disclose processor is further configured generate a transparent overlay representing where the application window is to be repositioned in response to the user selecting the recommendation notification.
However, Wu discloses an apparatus for processing of service requests wherein said client device is further configured to generate a transparent overlay representing where the application window is to be repositioned in response to the user selecting the recommendation notification (Wu: pars. 0010, 0064-0066 and 0075; providing a transparent overlay window on a display screen of the mobile device; placing a transparent overlay window on the display/touch screen 360).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wu with the method/system of Klein, Siddiqui and Rhoads to provide users with a means for displaying a transparent overly window enabling user to input data while still seeing other related information from other windows (Wu: pars. 0010).  
Regarding claim 8, Klein, Siddiqui, Rhoads, and Wu disclose the client device according to Claim 7.
Roads further discloses the client device; wherein said processor is further configured to reposition the application window in the recommended position in response to the user accepting the recommendation (Rhoads: Figs. 7-9 and 13; notification “mobile view” or “switch to desktop” enables user to switch/repositioning display window either on mobile device or desktop).
The motivation is the same that of claim 1 above.  
Regarding claims 18-19, claims 18-19 are directed to a method associated with the client device claimed in claims 7-8 respectively.  Claims 18-19 are similar in scope to claims 7-8 respectively, and is therefore, rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174